Citation Nr: 0417748	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  93-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a higher initial rating for lumbar 
paravertebral fibromyositis, evaluated as 20 percent 
disabling prior to November 29, 1994, and as 40 percent 
disabling as of November 29, 1994.


REPRESENTATION

Appellant represented by:	Moisés Rivera-Colón, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to April 
1991, with a prior three-year period of unverified service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied entitlement to service 
connection for a neuro-psychiatric condition (currently re-
characterized as an acquired psychiatric disorder) and 
granted service connection for lumbar paravertebral 
fibromyositis, assigning an initial rating of 20 percent 
thereto.  The veteran appealed the denial of VA benefits with 
respect to his claim of entitlement to service connection for 
an acquired psychiatric disorder and the assignment of an 
initial 20 percent rating for his low back disability.

The veteran testified before a member of the Board sitting at 
the San Juan RO in May 1993.  The Board then remanded this 
appeal in July 1994, for further development.  In a June 1998 
rating decision, the RO increased the rating for the 
veteran's low back disability to 40 percent effective 
November 29, 1994, and continued the denial of entitlement to 
service connection for an acquired psychiatric disorder due 
to the veteran's failure to report for a VA examination 
scheduled in June 1996.  The veteran continued his appeal.  
In October 1998, the Board informed the veteran of his right 
to have another hearing before another member of the Board, 
as the member who conducted his May 1993 hearing was no 
longer employed by the Board.  The veteran asked to have 
another hearing.  The matter was thus remanded, in both 
November 1998 and January 2003, for the scheduling of a 
second hearing before another member of the Board.  The 
veteran testified before the undersigned at a hearing 
conducted in San Juan, Puerto Rico, in June 2003 and the 
appeal is now returned to the Board for further appellate 
consideration.  Copies of the transcripts of both travel 
board hearings have been made part of the record.

In March 1998, the veteran advised the RO that he was 
unemployable.  It does not appear that the RO sent the 
veteran an application for an increased (total) rating based 
on unemployability and/or that it considered his 
correspondence to be a new claim.  Because a claim for a 
total rating is not before the Board in appellate status, it 
is referred to the RO for consideration.

The Board notes that the veteran appealed an August 2002 
rating decision granting entitlement to service connection 
for gastritis and assigning a noncompensable initial 
evaluation.  The RO issued a Statement of the Case in June 
2003, but the record does not show that the veteran perfected 
an appeal by filing a VA Form 9, Appeal to the Board of 
Veterans' Appeals, or other similar document expressing his 
intent to continue his appeal of that issue.  As such, it is 
not before the Board.

A review of the claims folder further reveals that there 
continue to be outstanding development issues with respect to 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder and that the medical record 
with respect to his claim of entitlement to higher ratings 
for his low back disability is now stale.  Furthermore, it 
appears that this appeal may have not proceeded entirely in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)).  Accordingly, the two matters on appeal 
are REMANDED once again to the RO, this time via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The evidence of record reveals that the veteran served in the 
United States Army from January 1983 to April 1991 and had a 
prior period of service of a little over three years that has 
not been verified; service medical records obtained do not 
include treatment for the prior service.  In November 1990, 
the veteran was hospitalized and treated for a dissociative 
disorder and alcohol abuse and dependence.  Records of that 
hospitalization reveal that psychological testing resulted in 
findings consistent with a passive-aggressive personality 
disorder with degrees of avoidance and schizotypal traits, 
and a manic-paranoid thought disorder.  An addendum to the 
hospital report includes comments from the veteran's wife to 
the effect that he had a change in attitude and began 
drinking in September 1990 after six years of sobriety.  The 
hospital report also included the finding that the treated 
disorder occurred in the line of duty and that the veteran 
was not retainable in the military.  A January 1991 medical 
board report, however, includes the finding that a 
dissociative disorder existed prior to service.

VA treatment records immediately following discharge from 
service include complaints of depression and notes to rule 
out depressive and anxiety disorders.  VA psychological 
screening performed in September 1991 showed some support for 
a diagnostic impression of dysthymia and it was noted that 
additional evaluations were required.  A psychiatric 
diagnosis of alcohol dependence was rendered following 
examination of the veteran without the benefit of the 
veteran's service medical records or post-service treatment 
records.

The veteran testified before the Board in May 1993 that he 
had experienced feelings of desperation during his first 
period of service in approximately 1978, that these feelings 
continued somewhat into his civilian life following a 1980 
honorable discharge from service, and that they returned in a 
much more severe fashion during his second period of service, 
ultimately requiring psychiatric treatment in 1990.  He 
stated that he had received psychiatric treatment at a VA 
medical center since his discharge from active duty, that he 
did not believe he ever had a problem with his alcohol use, 
and that he believed his psychiatric problems began during 
his first period of active service.

The Board remanded the claim of entitlement to service 
connection for a psychiatric disorder in July 1994 with 
specific instructions to have a panel of at least two 
psychiatrists review the veteran's claims folder, observe and 
evaluate the veteran, reconcile any psychiatric diagnoses of 
record, and render an opinion as to the nature and extent of 
any currently diagnosed psychiatric disorder.  The RO 
scheduled a VA psychiatric examination with one psychiatrist 
in November 1994 and did not supply that specialist with 
either the claims folder or instructions as to how to handle 
the examination.  As a consequence, an examination was not 
performed.  The RO rescheduled the veteran for a psychiatric 
examination in June 1996, but the veteran did not report for 
that examination and he testified before the Board in June 
2003 that he did not get notice of the examination and would 
be willing to attend another examination if scheduled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, the issue of 
entitlement to service connection for a psychiatric disorder 
must be remanded to ensure compliance with the Board's July 
1994 remand orders.

The Board also notes that the veteran was last examined for 
compensation purposes by an orthopedic specialist in July 
2002.  The veteran asserted in his June 2003 testimony that 
his back disability had increased in severity since the time 
of the last examination.  Because the present level of 
disability is of primary concern when entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, this claim must also be 
remanded so that updated, contemporaneous medical findings 
with respect to the severity of the veteran's low back 
disability may be included in the record.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the record reflects that the veteran's low back 
disability has been rated using the criteria of 38 C.F.R. 
Section 4.71a, Diagnostic Code 5295, for lumbosacral strain.  
This diagnostic code allows for the assignment of a 40 
percent evaluation for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion.  The highest 
available rating under this diagnostic code is currently 
assigned as of November 29, 1994, but the record does not 
reflect consideration of any other schedular rating criteria 
for the veteran's low back disability notwithstanding current 
findings of possible disc disease and radiculopathies shown 
on electromyogram (EMG) studies.  As such, upon remand, the 
RO is requested to consider all pertinent rating criteria as 
evidence currently of record reveals medical findings 
consistent with disability in addition to loss of motion and 
the presence of spasm.

It is also noted that, effective September 26, 2003, the 
rating criteria for evaluating  spine disorders were amended.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003). The changes 
in the rating criteria include changes to Diagnostic Code 
5295 that are relevant to the evaluation of the veteran's 
service-connected lumbar paravertebral fibromyositis.  The 
veteran has not yet been advised of these regulatory changes 
and the RO has not yet considered the veteran's appeal under 
the revised Diagnostic Codes.  This will be asked to be 
accomplished on remand.

Finally, the Board points out that the VCAA was enacted 
during the course of the veteran's appeal and it does not 
appear that he has been given proper notice of his rights and 
responsibilities under the VCAA.  Being advised of the 
updated regulations in a Supplemental Statement of the Case 
is insufficient notice.  Accordingly, upon remand, the RO 
must ensure that all notices and development required under 
the VCAA are accomplished.

Therefore, this matter is REMANDED to the RO via the AMC for 
the following action:

1.	The RO/AMC should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  Specifically, the 
RO/AMC should issue to the veteran and 
his private attorney a VCAA notice 
letter in connection with the two 
issues on appeal, notifying them of 
the information and medical or lay 
evidence necessary to substantiate his 
claims for service connection and 
initial and staged ratings.  The 
letter should also explain to them the 
divisions of responsibilities between 
VA and the veteran in securing any 
such information and evidence, and 
should also ask the veteran to provide 
any additional information or evidence 
that may still be in his possession, 
not yet of record, and is pertinent to 
both matters on appeal.  All new 
information, evidence and/or arguments 
that are received, as well as a copy 
of the VCAA notification letter, must 
be associated with the veteran's 
claims folder.

2.	The RO/AMC should also attempt to 
locate service medical records from 
the veteran's unverified period of 
service alleged to have occurred from 
1977 to 1980 at Ft. Hood.  An attempt 
should also be made to verify such 
prior service.

3.	The RO/AMC should ask the veteran to 
provide the complete address of a 
"Dr. Manuel Brignoni" that he 
identified at the June 2003 travel 
board hearing (see page 15 of the 
transcript of that hearing) as his 
private psychiatrist since 1998 or 
1999.  The veteran should clarify the 
dates of treatment and, if he has 
received psychiatric treatment from 
any other private mental health 
specialist, he should indicate so.  
After securing the necessary 
release(s), the RO/AMC should obtain 
these records, and associate them with 
the claims folder.

4.	The RO/AMC should ask the veteran to 
identify and provide the complete 
address of the private doctor from 
Jayuya, Puerto Rico, that he stated at 
the June 2003 travel board hearing 
(see pages 8-9 of the transcript of 
that hearing) that treats him for his 
back.  He should also clarify the 
dates of treatment.  The veteran 
should also be asked to identify and 
provide addresses for any other 
private physicians who may have 
treated him for his service-connected 
low back disability.  The RO/AMC 
should then request the necessary 
releases, obtain the records, and 
associate the treatment records with 
the veteran's claims folder.

5.	The RO/AMC should also ask the veteran 
to identify any VA medical facilities 
in Puerto Rico, other than the Ponce 
outpatient clinic (which he already 
has identified), at which he has 
received medical care for both 
disabilities at issue.  Thereafter, 
the RO/AMC should secure copies of the 
records reflecting VA outpatient 
treatment (to include mental health 
treatment) furnished to the veteran at 
the identified VA medical facilities 
since January 1998, and associate the 
treatment records with the veteran's 
claims folder.
 
6.	After any newly identified evidence is 
associated with the claims folder, the 
RO/AMC should schedule the veteran for 
a psychiatric examination with a panel 
of at least two psychiatrists, 
preferably psychiatrists who have not 
examined him in the past.  The 
examiners are to review the claims 
folder, including all treatment 
records, service medical records, and 
the November 1990 psychiatric 
hospitalization report, and perform 
all needed testing.  The examiners 
should be requested to render all 
appropriate diagnoses and opine as to 
whether any currently diagnosed 
psychiatric disorder had its origin 
during the veteran's service and/or 
existed prior to service and increased 
in severity as a result of service.  
All opinions must be supported by 
complete rationale, and the 
psychiatrists must indicate in the 
report whether they have reviewed the 
claims folder as requested.

7.	After any newly identified evidence is 
associated with the claims folder, the 
RO/AMC should also schedule the 
veteran for an orthopedic examination 
to determine the nature and severity 
of any and all current low back 
disabilities.  The examiner should 
review the veteran's claims folder and 
render an opinion as to the 
progression of symptoms over the years 
since the veteran was discharged from 
service in 1991, specifically stating 
what symptoms appear to be more 
current than others.  The examiner 
should also state what level of 
functional impairment, if any, the 
veteran experiences as a result of 
symptoms including pain and weakness.  
All opinions expressed must be 
supported by complete rationale and 
the VA examiner must indicate in the 
report whether he or she reviewed the 
claims folder as requested.

8.	When the development requested has 
been completed, the appeal should 
again be reviewed by the RO/AMC.  If 
either of the benefits sought remain 
denied, the veteran and his private 
attorney should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  The 
RO/AMC should address all appropriate 
rating criteria for the veteran's low 
back disability, to include the 
amended rating criteria for evaluating 
spine disorders.  Also, in 
adjudicating the lower back claim, the 
RO should consider the applicability 
of staged ratings, as the appeal of 
this particular claim arises from an 
original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 
119 (1999).

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.

The veteran is hereby further notified that, while no action 
is required of him until he is notified, it is his 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



